Thomas, J.
1. The testimony offered to contradict Stafford was rightly excluded. It would not contradict him. Stafford had testified to statements made by the plaintiff’s wife, which were related by the witness to the defendant, and to the defendant’s reply and remarks thereupon. It was only as the inducement to what was said by the defendant, as part of the conversation with him, and as necessary to the understanding of the reply and remarks of the defendant, that the declarations of the wife were competent evidence. The plaintiff did not offer to show that the wife did not make the statements which the witness had repeated to the defendant; but that the statements were not true. Whether they were true or not was not the question. Stafford had not averred their truth or falsity; but that he had the statements from the plaintiff’s wife, repeated them to the defendant, and that he thereupon made certain declarations as to the plaintiff.
2. We have to regret that upon the second exception we have not a more precise statement of what the evidence offered was. Upon the bill of exceptions as it stands, it was an offer by the defendant to prove generally that the wife complained of the abuse of her husband in connection with her leaving him. If the offer had been simply to show that the wife left the house of her husband, and, at the time of leaving, and as part of the act, declared her reason for going, it might have been competent. But the rule of the res gestee would not render competent any narrative as to the past conduct of her husband, or detailed statement of any abuse. The ground upon which the competency of the evidence was put at the argument we may fairly presume to have been that suggested at the trial; and that was its tendency to rebut the inference of malice and ill will in the defendant. But the objection is not to the fact to be proved, but to the method of proof—to the declarations of the wife of the plaintiff, incompetent because without the sanction of an oath, and because of the relation between the parties. It does not appear by the report that the testimony offered was compe* *441tent, and the exception must therefore be overruled. To sustain an exception for the exclusion of evidence, it is not enough to show that, under some circumstances and with certain limitations, the evidence might be competent. If the existence of particular facts is necessary to make the evidence offered competent, these must appear in the bill of exceptions. Parmenter v. Coburn, 6 Gray, 509.
’ 3. The evidence to discredit Hiscox was competent. The matter upon which he was contradicted was not collateral, but the state of the witness’s mind and feelings towards the plaintiff— affecting directly the credit and weight to be given to his testimony. Folsom v. Brawn, 5 Foster, 114.

Exceptions overruled.